
	
		I
		111th CONGRESS
		1st Session
		H. R. 2433
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for State and local sales taxes.
	
	
		1.Short titleThis Act may be cited as the
			 State Sales Equity Relief Act.
		2.Extension of
			 election to deduct state and local sales taxesSubparagraph (I) of section 164(b)(5) of the
			 Internal Revenue Code of 1986 is amended by striking January 1,
			 2010 and inserting January 1, 2011.
		
